Citation Nr: 1040997	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for status post fracture, left foot (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2009, the Veteran testified in a Videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

In June 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to afford the 
Veteran a VA examination of his left foot disability.  That 
action completed, the matter has properly been returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left foot disability is manifested by no more 
than moderate impairment.

2.  The Veteran has a residual tender scar on his second toe of 
the left foot, secondary to his service-connected left foot 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
disabling for a left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5283 
(2010).  

2.  The criteria for a separate 10 percent rating for left second 
toe scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 
4.118, Diagnostic Code 7804 (as in effect prior to Oct. 23, 
2008); 38 C.F.R. § 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Service connection was established for a left foot disability in 
a March 2004 rating decision.  Currently, the Veteran is assigned 
a disability rating of 10 percent disabling, effective March 1, 
2006.

The Veteran's left foot disability was rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5283, which provides ratings based on 
malunion or nonunion of tarsal or metatarsal bones.  Moderate 
malunion or nonunion of tarsal or metatarsal bones is rated 10 
percent disabling; important for this case, a moderately severe 
malunion or nonunion of tarsal or metatarsal bones is rated 20 
percent disabling; and severe malunion or nonunion of tarsal or 
metatarsal bones is rated 30 percent disabling.  

A Note to Diagnostic Code 5283 provides that malunion or non-
union of tarsal or metatarsal bones with actual loss of use of 
the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Foot injuries may also be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent evaluation 
is warranted if the disability is moderate, a 20 percent 
evaluation is warranted if the disability is moderately severe 
and a 30 percent evaluation is warranted if the disability is 
severe.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010). 

VA outpatient treatment reports from August 2007, January 2008, 
June 2008, April 2009, and September 2009 noted that the Veteran 
had a history of surgery on the second metatarsal and that the 
Veteran received Depo medrol injections.  

Another treatment report from July 2009 indicated that the 
Veteran's left foot was treated after being hit by a door.  At 
that time, an X-ray showed that the tarsals, metatarsals, and 
phalanges were intact, without evidence of definite fracture or 
dislocation.  The X-ray also revealed degenerative change of the 
second metatarsal joint with a slight deformity of the distal 
second metatarsal head.

Pursuant to a Board remand in June 2009, the Veteran underwent a 
VA examination of his left foot disability in September 2009.  
There, the Veteran reported pain in his left second toe area, 
which he described as a sharp pain rated at an intensity of 7 out 
of 10, using the scale for pain intensity of 0 as no pain up to a 
maximum of 10 as severe.  His pain was experienced on continuous 
standing for more than 5 minutes in one spot and continuous 
walking for more than 5 minutes.  

While the Veteran reported stiffness of the second toe joints and 
a lack of endurance due to pain, there was no weakness, no 
swelling, no inflammation manifested by heat or redness, and no 
fatigability, providing evidence against this claim.

The Veteran did not report any flare-ups and occasionally, he 
uses a cane for a period of one to 2 days.  Significantly, he has 
not been hospitalized, nor has he had another surgery since the 
last VA examination.

With respect to the effects of the Veteran's left foot disability 
on his activities, the examiner indicated that his left foot 
disability mildly impacts his activities of daily living.  It 
moderately affects physical activities and tasks that require 
walking, climbing up and down stairs, or continuous standing.  
Although physical fitness and exercises are severely impacted, 
the examiner noted the activities of daily living are only mildly 
affected, specifically when walking, using stairs, and standing.

Such findings clearly provide evidence against the claim that 
this disability is anything but moderate, if not a mild, 
disability. 

Upon objective examination, the examiner indicated that there was 
significant pain on pressure palpation when pressed on the dorsal 
side and on the plantar side of the left foot.  However, the 
interdigital joints, second toe, and the metatarsophalangeal 
joints were functional and had full range for both active and 
passive ranges of movement.

Importantly, the Board has also considered application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra.  Although the 
September 2009 examination contains reports that the Veteran 
experiences pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion due to 
pain.  In the September 2009 examination report, the examiner 
indicated that upon repetitive movements, which tested for 
increased pain, weakness, fatigability, incoordination, and lack 
of range of motion, the Veteran exhibited the same full range of 
motion and no increase in pain.  In short, there is no additional 
loss of function caused by limitation of motion due to pain.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not allow for a disability rating higher than 10 percent.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based on the above VA outpatient treatment reports and the most 
recent VA examination, the Veteran's disability picture more 
closely approximates a 10 percent disability rating, indicating 
moderate impairment.  The evidence of record does not reflect a 
disability of the left foot that is moderately severe or severe.

Consequently, the Board finds that, while the term moderately 
severe is not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood to 
require greater difficulties than those currently experienced by 
the Veteran.  Although the September 2009 VA examination 
indicated that the Veteran occasionally uses a cane to assist him 
with vacuuming and chores, upon objective examination, the 
examiner indicated that the Veteran walked into the examination 
room, was fully and independently ambulatory, and was in no 
apparent acute discomfort.

As suggested by the above reference to other Diagnostic Codes, 
the Veteran's difficulties are not tantamount to more than 
moderate impairment, even when pain is considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

Accordingly, the Board finds that the 10 percent rating currently 
assigned for the Veteran's left foot disability takes into 
account his current symptoms and compensates him for moderate 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

The Board does not find evidence that the rating assigned for the 
Veteran's left foot disability, rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283, should be increased for any other separate 
period based on the facts found during the entire appeal period.  

Hence, the evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period under the applicable 
rating criteria.  As such, the claim must be denied.  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2010).

The Board has considered whether there is any other schedular 
basis for granting the Veteran's claim for a higher evaluation 
for his left foot disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In reviewing the Veteran's claim, the Board is aware that 
separate disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration, or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (as in 
effect prior to Oct. 23, 2008); see 73 Fed. Reg. 54,708 (Sept. 
23, 2008).

The September 2009 VA examination report noted a surgical scar at 
the dorsal top of the second phalanx, which is lighter in color 
that the surrounding skin but it is not grossly disfiguring.  The 
scar measured 3 centimeters long by 0.5 centimeters wide and it 
was not adherent to the underlying tissues.  The scar was not 
depressed, elevated, or keloidal.  The examination report did not 
indicate whether the scar itself was painful or tender.

Of significance, however, a VA outpatient treatment report from 
April 2007 indicated that the Veteran continued to have symptoms 
with a thick scar of his second toe of the left foot.  The 
treating podiatrist indicated that the scar was thinned and 
softened with several injections of depomedrol, as well as 
application of Vitamin E with massage of the scar.  The 
podiatrist also noted that the scar was much softer and flatter 
at the time of examination, however, the Veteran still 
experienced "some moderate symptoms with palpation."

Based on this evidence, the Board finds that a separate rating of 
10 percent may be assigned under Diagnostic Code 7804 (as in 
effect prior to Oct. 23, 2008) based on evidence of superficial 
scars which are painful on examination at this time.  See 
Esteban, supra; see also 38 C.F.R. § 4.25 (2010) (under VA 
regulations, separate disabilities arising from a single disease 
entity are to be rated separately).  

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Further, the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's left foot 
disability.  As noted above, the Veteran has also been awarded a 
separate evaluation for the Veteran's scar as secondary to his 
left foot disability.  

The Board notes that during the May 2009 Videoconference hearing 
before the undersigned, the Veteran testified that his left foot 
disability affects his work performance insofar as it increases 
the difficulty in walking when transporting certain files back 
and forth during work.  Hearing transcript at 3-4.  The Board 
finds that this does not rise to the level of marked interference 
with employment and referral for extraschedular consideration is 
not appropriate.

In short, there are no manifestations of the Veteran's left foot 
disability that have not been contemplated by the rating schedule 
and an adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2006, 
March 2006, and May 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling 
for a left foot disability is denied.

A separate disability rating of 10 percent for a tender scar as 
secondary to service-connected left foot disability is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


